UNITED STATES DISTRICT COURT                                                                         04=
                                                                                                    0404
                                                                                                     4/9/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------- X
                                                  :                             19 MJ. 10827 (SN)
UNITED STATES OF AMERICA,                         :
                                                  :                                 ORDER
                           -v-                    :
                                                  :
                                                  :
BLESSING ROGERS,                                  :
                                                  :
                             Defendant.           :
                                                  :
------------------------------------------------- X

SARAH NETBURN, Magistrate Judge:



         In light of Blessing Roger’s acceptance into the Young Adult Opportunity Program and

her and the Government’s joint consent to exclude time under the Speedy Trial Act to allow for

participation in such Program, time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) to

October 7, 2021.


Dated:           April 9, 2020
                 New York, New York


                                                      ____________________________
                                                            SARAH NETBURN
                                                        United States Magistrate Judge
